As filed with the Securities and Exchange Commission on May 16, 2011 No.333-87647 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment to FormS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NOVAMED, INC. (Exact name of registrant as specified in its charter) Delaware 36-4116193 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 333 W. Wacker Drive, Suite 1010 Chicago, Illinois (Address of Principal Executive Offices) (Zip Code) NOVAMED EYECARE, INC. AMENDED AND RESTATED STOCK INCENTIVE PLAN NOVAMED EYECARE, INC. 1 (Full title of the plan) Scott T. Macomber Chief Financial Officer NovaMed, Inc. 333 W. Wacker Drive, Suite 1010 Chicago, Illinois 60606 (Name and address of agent for service) (312) 664-4100 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo EXPLANATORY NOTE NovaMed, Inc. (the “Company”) filed a Registration Statement on FormS-8 (No 333-87647) (the “Registration Statement”) with the Securities and Exchange Commission on September 23, 1999. This Post-Effective Amendment is an amendment to the Registration Statement. On May 4, 2011, pursuant to that certain Agreement and Plan of Merger dated as of January20, 2011 among the Company, Surgery Center Holdings,Inc., a Delaware corporation (“Parent”) and Wildcat Merger Sub,Inc., a Delaware corporation and a wholly-owned subsidiary of Parent, the Company became a wholly owned subsidiary of Parent. As a result of the transactions contemplated thereby, the Company has terminated all offerings of the Company’s securities pursuant to the Registration Statement. In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any securities registered under the Registration Statement that remain unsold at the termination of the offerings, the Company hereby removes from registration all securities registered under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Chicago, State of Illinois, on May 16, 2011. NOVAMED, INC. By: /s/ Scott T. Macomber Name: Scott T. Macomber Title: Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ MICHAEL DOYLE Chief Executive Officer May 16, 2011 Michael Doyle (Principal Executive Officer) Director /s/ SCOTT T. MACOMBER Chief Financial Officer May 16, 2011 Scott T. Macomber (Principal Financial Officer) /s/ CHRIS LAITALA Director May 16, 2011 Chris Laitala /s/ FRASER PRESTON Director May 16, 2011 Fraser Preston
